Exhibit 10.2
EXECUTION VERSION
FIRST AMENDMENT TO
EXECUTIVE RETENTION AGREEMENT
     This FIRST AMENDMENT TO EXECUTIVE RETENTION AGREEMENT (this “Amendment”) is
made and entered into as of the 18th day of June, 2009 (the “Amendment Date”),
by and between Cornerstone BioPharma, Inc., a Delaware corporation (the
“Company”), and Craig A. Collard (the “Executive”). The Company and the
Executive may be referred to herein as the “parties.”
W I T N E S S E T H :
     WHEREAS, the Company and the Executive entered into an Executive Retention
Agreement as of February 8, 2006 (the “Executive Retention Agreement”);
     WHEREAS, effective October 31, 2008, Neptune Acquisition Corp., a Delaware
corporation and a wholly owned subsidiary of Critical Therapeutics, Inc.
(“Transitory Subsidiary”), merged with and into Cornerstone BioPharma Holdings,
Inc., a Delaware corporation and the parent company of the Company (“CBHI”), as
contemplated by the Agreement and Plan of Merger (the “Merger Agreement”), dated
as of May 1, 2008, as amended, by and among Critical Therapeutics, Inc.,
Transitory Subsidiary and CBHI (the “Merger”);
     WHEREAS, by virtue of the Merger, the Company became an indirect wholly
owned subsidiary of Critical Therapeutics, Inc., which subsequently changed its
name to Cornerstone Therapeutics Inc. (“Cornerstone Therapeutics”), and, in
accordance with the Merger Agreement, all stock options held by the Executive
that were exercisable for CBHI’s common stock were assumed by Cornerstone
Therapeutics and became options to acquire Cornerstone Therapeutics common
stock; and
     WHEREAS, the Company and the Executive desire to amend the Executive
Retention Agreement to immediately accelerate vesting of certain Cornerstone
Therapeutics stock, stock options, benefits and otherwise held by or accruing to
the Executive contemporaneously with a change in control of Cornerstone
Therapeutics.
     NOW, THEREFORE, in consideration of the premises set forth above and the
mutual terms and conditions set forth below and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Executive agree as follows:
     1. Effective as of the Amendment Date, Section 1.1.(a) of the Executive
Retention Agreement shall be deleted and the following inserted in lieu thereof:
               “(a) an acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) unrelated to Cornerstone Therapeutics or any of
its subsidiaries (a “Third Party”) of beneficial ownership of any capital stock
of Cornerstone Therapeutics if, as a result of such acquisition, such Third
Party becomes the beneficial owner (within the meaning of Rule

 



--------------------------------------------------------------------------------



 



13d-3 promulgated under the Exchange Act) of more than 50% of the combined
voting power of the then-outstanding securities of Cornerstone Therapeutics
entitled to vote generally in the election of directors.”
     2. Effective as of the Amendment Date, the Executive Retention Agreement
shall be amended to include a new Section 4.5 as follows:
         “4.5 Change in Control. Notwithstanding the above, immediately prior to
a Change in Control, any of the Executive’s unvested rights in Cornerstone
Therapeutics Inc., a Delaware corporation and, effective October 31, 2008, the
ultimate parent company of the Company (“Cornerstone Therapeutics”), stock,
stock options, benefits or otherwise that are currently unvested and would have
become vested through the passage of time shall immediately vest. The parties
acknowledge and agree that the rights contained in this Section 4.5 shall be in
addition to, and not restrictive of, any accelerated vesting provided under any
equity incentive plan in which the Executive participates or any equity award
granted to the Executive thereunder. Notwithstanding the foregoing, this
Section 4.5 shall not apply to any grants of stock, stock options, benefits or
otherwise made to the Executive on or after May 28, 2009.”
     3. Effective as of the Amendment Date, Section 7 of the Executive Retention
Agreement shall be deleted and the following inserted in lieu thereof:
     “7. Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or communication shall be sent either (i) by registered or certified
mail, return receipt requested, postage prepaid, or (ii) prepaid via a reputable
nationwide overnight courier service, in each case addressed to the Company at
1255 Crescent Green Drive, Suite 250, Cary, NC 27518, and to the Executive at
the Executive’s address indicated on the signature page of this Agreement (or to
such other address as either the Company or the Executive may have furnished to
the other in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.”
     4. Except as hereby amended, the terms and conditions of the Executive
Retention Agreement as in effect immediately prior to this Amendment remain in
full force and effect.
[signature page follows]

2



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Executive Retention Agreement]
     IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and
year first set forth above.


            CORNERSTONE BIOPHARMA, INC.             By:   /s/ David Price      
  Name:   David Price        Title:   Executive Vice President, Finance,
and Chief Financial Officer        EXECUTIVE    
 
  /s/ Craig A. Collard
 
Name: Craig A. Collard    
 
       
 
  Address:    
 
  107 Trellingwood Drive    
 
  Morrisville, NC 27560    

ACKNOWLEDGED AND AGREED:
CORNERSTONE THERAPEUTICS INC.

         
By:
  /s/ David Price
 
Name: David Price    
 
  Title: Executive Vice President, Finance,
          and Chief Financial Officer    

